Order, Family Court, New York County (Sara E Schechter, J.), entered on or about March 25, 2004, which dismissed the petition for visitation with petitioner’s sisters, unanimously reversed, on the law, without costs, and the matter remanded for a hearing to determine if the best interests of petitioner’s sisters, as well as petitioner, indicate that visitation is appropriate.
In this proceeding pursuant to Domestic Relations Law § 71 seeking postadoption visitation between siblings, the Family Court did not consider whether petitioner’s efforts to establish a relationship with his adopted sisters has been frustrated by their adoptive parents (cf. Matter of Emanuel S. v Joseph E., 78 NY2d 178, 182 [1991]), but merely deemed that there was an absence of an ongoing relationship between the siblings. The court should have considered petitioner’s efforts in relation to what he “could reasonably have done under the circumstances” (id. at 183). This does not require the court to order visitation, but only to reach the best interests portion of the required analysis and hold a hearing as to whether visitation is in the best interests of the children. Concur—Mazzarelli, J.E, Andrias, Sullivan, Buckley and Sweeny, JJ.